Citation Nr: 0810114	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-16 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbosacral spine, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1962 to March 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the benefit 
currently sought on appeal.

The veteran appeared before a Decision Review Officer at the 
RO in April 2006 to present testimony on the issue on appeal.  
The hearing transcript has been associated with the claims 
file.


FINDINGS OF FACT

1.  Prior to June 2006, the veteran had severe limitation of 
motion, specifically with forward flexion of the 
thoracolumbar spine limited to 20 degrees, without objective 
evidence of neurologic deficit.  

2.  Since June 2006, the veteran has moderate limitation of 
motion, specifically with forward flexion of the 
thoracolumbar spine limited to 60 degrees, accompanied by 
moderate neurologic defect of the sciatic nerve, which is 
sensory in nature.  

3.  At no point during the appellate period has there been 
objective evidence of ankylosis, muscular atrophy, or nerve 
paralysis resulting in foot dangle or drop or the absence of 
active movement below the knee.  Nor has the veteran been 
prescribed bed rest by a physician due to his back 
disability. 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
degenerative disc disease of the lumbosacral spine are not 
met at any time during the appellate period.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5243, 4.124a, Diagnostic Code 
8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2003 and March 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for an increased 
rating.  Together, these notices explained to the veteran 
that he needed to show how his disability had gotten worse, 
and how it affected his employment.  The process by which 
disability ratings are established was also discussed, 
including that ratings are assigned from zero percent to as 
much as 100 percent based on the rating schedule found in 
38 C.F.R. Part 4.  The notices also indicated the information 
and evidence that VA would seek to provide and that which the 
veteran was expected to provide.  He was instructed to submit 
any evidence in his possession that pertained to his claim. 
	
Although fully compliant notice was delivered after the 
initial denial of the claim, the AOJ subsequently 
readjudicated the claim based on all the evidence in June 
2007, without taint from prior adjudications.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated on several occasions in conjunction with his claim.

Disability Evaluations

The veteran seeks a higher disability evaluation for his 
service-connected low back disability.  Such evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

Service connection was established for residuals of a simple 
fracture to T-12 and L-1 with chronic lumbosacral strain by 
rating decision in October 1963 and was evaluated as 10 
percent disabling under then-DC 5285-5295.   In December 
1988, the evaluation was increased to 20 percent.  In January 
2002, the disability was recharacterized as degenerative disc 
disease of the lumbosacral spine with a history of fracture 
and strain.  The evaluation was increased to 40 percent, 
under then-DC 5293.  The veteran brought his current claim 
for an increase in July 2003.  The resulting rating decision 
continued the 40 percent evaluation, under what is now DC 
5243.

As is evident from the change in diagnostic codes described 
above, during the pendency of this appeal, the rating 
criteria for evaluating disabilities of the spine were 
amended.  Specifically, effective September 23, 2002, VA 
revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome (IDS).  67 Fed. Reg. 54,345 
(Aug. 22, 2002).  Also, effective September 26, 2003, VA 
revised the criteria for evaluating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
At that time, VA also reiterated the changes to Diagnostic 
Code 5293 for intervertebral disc syndrome and reclassified 
it as Diagnostic Code 5243.  As the veteran's claim was 
received in July 2003, the Board is required to consider the 
claim in light of both the former and revised schedular 
rating criteria to determine whether an increased evaluation 
is warranted.

VA's Office of General Counsel (OGC) has indicated that in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Specifically, Karnas is 
inconsistent insofar as it provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003).  Accordingly, the rule adopted in 
Karnas no longer applies in determining whether a new statute 
or regulation applies to a pending claim.  

OGC had previously determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000.  What remains unclear, 
however, is whether the "old" criteria can be applied 
prospectively.  OGC seems to indicate in its VAOPGCPREC 7-
2003 opinion, that VA is no longer obligated to apply 
superseded rating schedule provisions prospectively for the 
period subsequent to the issuance of the revised rating 
criteria.  This opinion, however, is not entirely clear.  
Given the lack of direct guidance on this issue, the Board, 
in giving the veteran all due consideration, will consider 
applying the old criteria prospectively.  

Degenerative disc disease is considered intervertebral disc 
syndrome under the code.  Under the rating criteria both at 
the time of the veteran's claim in 2003 and now, preoperative 
or postoperative IDS is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293 
(2003); 38 C.F.R. § 4.71a, DC 5243 (2007).  

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), an 
incapacitating episode is a period of acute signs and 
symptoms due to IDS that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007), Note (1).  The veteran does not 
contend, nor does the evidence show, that he has ever been 
prescribed bed rest by a physician.  Thus, evaluation under 
this section is not beneficial to the veteran. 

The second method of evaluation involves combining separate 
evaluations for any chronic orthopedic and neurologic 
manifestations with the veteran's other service-connected 
disability ratings under 38 C.F.R. § 4.25.  The criteria here 
provide that "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293 
(2003), Note (1); 38 C.F.R. § 4.71a, DC 5243 (2007), Note 
(1).  Additionally, when evaluating IDS on the basis of 
chronic manifestations, orthopedic disabilities are to be 
evaluated using the criteria from the most appropriate 
orthopedic diagnostic code(s), and neurologic disabilities 
are to be evaluated separately using the criteria from the 
most appropriate neurologic code(s).  38 C.F.R. § 4.71a, DC 
5293 (2003), Note (2); 38 C.F.R. § 4.71a, DC 5243 (2007), 
Note (2).  

Referable to chronic orthopedic manifestations, the criteria 
for limitation of motion of the lumbar spine in effect at the 
time of the veteran's claim are found at 38 C.F.R. § 4.71a, 
DC 5292 (2003).  Slight limitation of motion warranted a 10 
percent rating.  Moderate limitation of motion warranted a 20 
percent rating.  Severe limitation of motion warranted a 40 
percent rating.  Higher ratings were available when there was 
ankylosis of the spine.  However, as will be discussed fully 
below, the veteran's spine is not fixed, that is, as he has 
motion in it, so there is no ankylosis.  

The revised criteria are found in the General Rating Formula 
for Diseases and Injuries of the Spine, and also rates 
largely based on ranges of motion and the limitations 
thereof.  For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (2) (2007).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine, a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine, 
and, in part, a 40 percent rating is warranted when there is 
favorable ankylosis of the entire thoracolumbar spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2007).  In this case, there is no medical 
evidence establishing ankylosis of any portion of the 
veteran's spine at any time, and there are none of the above 
symptoms indicative of unfavorable ankylosis.  Therefore, 
the criteria for a 100, 50, or 40 percent rating (in as much 
as it relates to ankylosis) are not met.  

The criteria for a 40 percent rating also include when 
forward flexion of the thoracolumbar spine is limited to 30 
degrees or less.  A 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. 

The veteran's June 2004 orthopedic examination revealed 
significant limited range of motion.  Specifically, the 
veteran's forward flexion was limited to 20 degrees, out of 
the normal range of 90 degrees.  This limitation represented 
the point at which the veteran's pain limited him from 
further movement.  He was unable to achieve any amount of 
extension, while normal is to 30 degrees.  His bilateral 
lateral flexion and bilateral rotation were limited to 10 
degrees, out of a normal 30 degrees.  In sum, the veteran 
had very little movement in his spine.  These limitations 
represent the severe level of disability contemplated by the 
40 percent rating under the old criteria.  

Similarly, based on the veteran's forward flexion 
measurement, the disability meets the criteria for a 40 
percent rating under the revised General Rating Formula, as 
his flexion is limited to 30 degrees or less.  It is the 
maximum orthopedic rating available under the code without a 
showing of ankylosis.

The veteran underwent a VA neurologic examination six months 
later in December.  At that time, he reported subjective 
complaints of numbness and radiating pain down his left leg 
and into his toe.  While some weakness was noted in the 
lower extremities, his reflexes were low normal.  A magnetic 
resonance imaging (MRI) study was conducted and compared to 
a prior, March 2003, study.  Based on the full exam, 
diagnostic testing, and clinical records, the physician 
concluded that the veteran had subjective complaints of 
neuropathy without objective findings of nerve root 
irritation or compression.  Thus, at this point during the 
appeal, the veteran's disability would not qualify for a 
neurologic rating under either the old or the new criteria.  
Accordingly, based on the evidence thus far, the veteran's 
disability warranted no higher than the 40 percent rating.

The veteran underwent additional VA examination in June 
2006.  The orthopedic portion of the examination 
demonstrated that the veteran had motion in his spine, and 
therefore he did not have ankylosis of any kind.  Thus, the 
100, 50, and in part 40 percent ratings are not warranted.  
He was able to achieve forward flexion to 60 degrees at that 
time.  His extension improved, in that he was limited to 15 
degrees out of 30 degrees.  Bilateral lateral flexion was 
nearly normal, as it was limited to 25 degrees out of 30.  
The veteran achieved normal bilateral rotation to 30 
degrees.

The level of orthopedic disability, therefore, improved from 
the 2004 examination.  It was more a moderate level, as his 
main limitation was in forward flexion and extension, both 
of which were half of what is considered normal.  His other 
movements, however, were very nearly at the normal range.  
This warrants the 20 percent rating under the old criteria.

Likewise, under the revised orthopedic criteria, the 
veteran's disability no longer meets the criteria for a 40 
percent rating.  Instead, with flexion greater than 30 
degrees but not greater than 60 degrees, a 20 percent rating 
is warranted for the veteran's orthopedic symptoms.

Upon reviewing the most recent MRI and x-ray evidence, as 
well as the findings on exam, the physician found that the 
veteran's subjective complaints of neuropathy were supported 
by the objective findings.  Particularly, the examiner found 
L5 neuropathy, which accounted for the veteran's pain and 
tingling that radiated down his left leg.  These findings 
are consistent with the concurrent outpatient clinical 
records.

The appropriate rating criteria, therefore, for the 
veteran's neurologic symptoms is that referable to the 
sciatic nerve, which are found at 38 C.F.R. § 4.124a, DC 
8520.  The Board notes that the 2003 and 2007 versions of 
this diagnostic code are identical.  Under that code, the 
rating is based on whether there is complete or incomplete 
paralysis of the nerve.  When there is "complete 
paralysis," the foot dangles and drops, no active movement 
of the muscles below the knee is possible, and flexion of 
the knee is weakened or (very rarely) lost.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis, whether due to the varied level of 
the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for mild, 
or at most, the moderate degree.  See note at "Diseases of 
the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Mild incomplete paralysis of the sciatic nerve warrants a 10 
percent rating.  A 20 percent rating requires moderate 
incomplete paralysis.  A 40 percent rating requires 
moderately severe incomplete paralysis.  A 60 percent rating 
requires severe incomplete paralysis with marked muscular 
atrophy.  The maximum 80 percent rating is when there is 
complete paralysis.

As a preliminary matter, the examiner in June 2006 found that 
the veteran had "moderate to severe impairment secondary to 
his back problems."  This statement, therefore, accounts for 
both the veteran's orthopedic and neurologic manifestations 
and cannot be considered to be the assessment solely 
referable to the level of nerve impairment.  

The veteran's nerve impairment is described on objective 
examination as radiating pain that traveled down his left leg 
to his toe.  He also had some numbness along this nerve.  
Examination revealed a positive straight leg raise test, 
indicative of neurological involvement, with "some 
decrease[d] sensation" of the L5 distribution on the left 
side.  The tendon was "slightly weak."  The outpatient 
clinical records, which date to March 2007, are consistent 
with these findings.

Based on this evidence, the veteran's neurologic symptoms 
are, at most, moderate in nature, as they are wholly sensory 
defects.  He is able to walk without gait issues or other 
involvement concerning impairment in the foot and knee.  He 
does not have muscular atrophy.  He has "some" decreased 
sensation and his tendon has "slight" weakness.  This level 
of symptomatology warrants a 20 percent rating for moderate 
incomplete paralysis. 

Thus, when considering the evidence as of June 2006, the 
veteran's back disability warrants a 20 percent rating for 
his orthopedic symptoms (under either the old or the new 
criteria) and a 20 percent rating for his neurologic 
symptoms.  Generally, disability ratings are not combined by 
adding the percentages together, as this could lead to a 
percentage in excess of 100 percent, which is impossible.  
Instead, a table is used which considers the efficiency of 
the individual as affected first by the most disabling 
condition, then by the less disabling condition, then by 
other less disabling conditions, if any, in the order of 
severity.  38 C.F.R. § 4.25 (2007).  In this case, a 20 
percent rating combined with a second 20 percent rating 
results in 36, which when rounded up to the nearest degree 
divisible by 10, makes for a 40 percent rating.  This is the 
same level at which the veteran is currently rated.

In sum, the veteran's disability is rated under the IDS 
criteria which rate orthopedic and neurologic symptoms 
separately.  His June and December 2004 VA examinations and 
concurrent VA outpatient clinical records do not warrant a 
neurologic rating, but do warrant a 40 percent orthopedic 
rating.  This is the current level at which he is rated.  The 
June 2006 VA examinations and concurrent outpatient clinical 
records support a 20 percent neurologic rating and a 20 
percent orthopedic rating.  Combined under 38 C.F.R. § 4.25, 
this too amounts to a 40 percent rating.  Thus, at no point 
during the appellate period has the veteran's disability 
warranted a rating in excess of 40 percent.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  The claim 
for an increased rating is denied. 







(CONTINUED ON NEXT PAGE)
ORDER

An evaluation in excess of 40 percent for degenerative disc 
disease of the lumbosacral spine is denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


